Citation Nr: 1313470	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  10-27 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the cervical spine, claimed to have resulted from an injury sustained on July 4, 1996 during treatment at the Department of Veterans Affairs (VA) North Chicago VA Medical Center.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2012 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge; a copy of the transcript is of record.

The issues of entitlement to a compensable rating for residuals of orchiopexy for spermatic cord torsion of the right testicle and to special monthly compensation for loss of use of a creative organ have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the evidence of record and finds that additional development is required before deciding the claim on appeal.

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the applicable criteria in effect for claims filed on or after October 1, 1997, compensation under 38 U.S.C.A. § 1151 is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service-connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was (1) caused by hospital care, medical or surgical treatment, or examination furnished him under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a)(1) (West 2002). 

A qualifying disability is also one which is not the result of a veteran's willful misconduct, and which was (2) proximately caused (A) by the provision of training and rehabilitation services by VA as part of an approved rehabilitation program under Chapter 31, or (B) by participation in a compensated work therapy program under section 1718.  See 38 U.S.C.A. § 1151(a)(2) (West 2002).

The Veteran contends that he has an additional disability due to negligence by the North Chicago VAMC in furnishing hospital care or rehabilitation services.  Specifically, he asserts that he has an additional cervical spine disability as a result of falling during a touch football game on July 4, 1996 while hospitalized for drug and alcohol rehabilitation.  

He testified that he and other residents were encouraged to participate in recreational activities that were part of the VA drug rehabilitation program, and on July 4, 1996, he slipped and fell on his head and right shoulder when his sandal got caught on a low spot in the VA lawn while playing an unsupervised game of touch football, and he was fully paralyzed for a minute or two.  He stated that although he had led a very unhealthy lifestyle due to his addiction, he had no apprehension in participating in the football game.  He believed that VA was negligent in not advising him to wear shoes other than the sandals he was wearing and in failing to provide advice or warnings about participating in the football game other than prohibiting tackling.

In May 2009 correspondence, he also asserted that the North Chicago VAMC was negligent in failing to apprise him "of the full ramifications of his accident."  He indicated that he participated in rehabilitation for his neck while he was hospitalized, he was discharged with full medical clearance for any and all activities, and he "unknowingly exacerbated the initial injury by not seeking proper treatment because he was not advised of consequential injury."  He reported that he sustained "[three] pinched nerves as a result of [his] accident [that were] not discovered until he underwent an EMG" in December 2007.  He stated that had he "been informed of the severity of his injury, along with potential future impact," he would have conducted himself differently.  He related that he now knew that decompression surgery would reduce his "chances of possible permanent paralysis from a minor head bump, due to the relative proximity of [his] spinal cord within [his] spinal column as a result of [his] injury."

Initially, the Board finds that the evidence of record does not provide a sufficient basis for determining whether the Veteran has an "additional disability."  To determine whether a veteran has an additional disability, VA compares his condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to his condition after such care, treatment, or examination has stopped.  VA considers each involved body part separately.  38 C.F.R. § 3.361(b) (2012).  VA records regarding the Veteran's in-patient substance abuse treatment from May 1996 to July 1996 and related to his July 4, 1996 injury appear to be incomplete.  For example, the records that were associated with the claims file in July 2007 did not include the hand-written medical treatment records dated in July 1996 that the Veteran provided in January 2008.  Similarly, the claims file includes only psychology and dental treatment records prior to the July 4, 1996 injury, a discharge summary of his in-patient treatment from May to July 1996 is not of record, and the physical therapy records dated in November and December 1996 related to his claimed neck injury are not of record.  

Therefore, the AMC/RO should request all VA treatment records dated from May 1996 to the present, including any (1) discharge summary related to the substance abuse treatment received from May to July 1996, (2) all physical therapy records dated in November and December 1996, and (3) any VA treatment records dated in May 1996 or earlier that reflect referral to the substance abuse program that began in May 1996 and that reflect physical examination of the cervical spine.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition to obtaining treatment records dated prior to the July 4, 1996 injury to determine whether the Veteran has an additional disability, the Board finds that additional information is required regarding the nature of the Veteran's care during his substance abuse treatment at the North Chicago VAMC from May 1996 to July 1996 to determine whether he was under "hospital care" when he was injured.  In Bartlett v. Shinseki, 24 Vet. App. 328 (2011), the United States Court of Appeals for Veterans Claims (Court) explored the meaning of "hospital care" outside the context of "treatment" and "examination."  The Court held that the definition of "hospital care" under 38 U.S.C.A. § 1151 includes the provision of services unique to the hospitalization of patients.  Id. at 333.  The determination as to whether a situation involves "hospital care" will depend on a variety of factors, including: (1) the nature of the services, (2) the degree of VA control over patient freedom, (3) the mental and physical conditions of the patients, and (4) the foreseeability of potential harms.  Id.   

Regarding the "hospital care" matter, the AMC/RO should contact the North Chicago VAMC via the appropriate officials to determine the nature of the Veteran's care at the North Chicago VAMC in the substance abuse program in 1996.  The AMC/RO should answer the questions to the extent possible set forth in the action paragraph below regarding the Veteran's care.

Finally, the Board finds that an additional VA medical opinion by a neurosurgeon is required to determine whether the Veteran, in fact, has an additional disability and to provide a medical opinion regarding the cause of any additional disability.  The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently emphasized that 38 U.S.C.A. § 1151 contains two causation elements - a veteran's disability must not only be "caused by" the hospital care or medical treatment he received from the VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).

VA treatment records reflect that the Veteran was admitted to a substance abuse treatment program at the North Chicago VAMC on "B11" on May 30, 1996.  A July 4, 1996 primary counselor note indicates that the Veteran was to be discharged to the Salvation Army the next day while awaiting an opening for long-term treatment at VA on "B46."  Later that day, he presented for treatment for an injury sustained while playing football at a picnic when his sandal came off and he fell to the ground on his right side.  He reported a right shoulder injury with a "tingling sensation" across the chest and denied prior injury.  On examination, there was a small amount of edema to the posterior right shoulder.  The assessment was rule out sprain right shoulder.  He was sent for an x-ray of the right shoulder, which revealed no evidence of fracture or dislocation.  Later on July 4, 1996, he was evaluated again and described playing touch football at a picnic when his shoe came off while running, falling on his right side.  He reported symptoms of a tingling sensation on the upper extremities and across the anterior upper chest and pain on the right shoulder.  Following a physical examination, the diagnosis was contusion of right shoulder.

A July 5, 1996 note authored by the ARU [Addiction Recovery Unit] Program Director indicated that the Veteran had been instructed to see the ARU doctor on July 5 and chose not to see the doctor.  The Veteran had completed ARU treatment and said he was not experiencing difficulties with the injury; he believed he would lose his bed at his discharge placement if he saw the ARU doctor.  The Program Director advised the Veteran that he could follow up with the injury as an outpatient if there were problems.  

On July 12, 1996, the Veteran presented for outpatient VA treatment, complaining of a stiff neck and pain on both shoulders.  He stated that he slipped forward and fell on his right shoulder and neck while playing football on July 4.  He was sent for a cervical spine x-ray.  The impression of a cervical spine x-ray was mild degenerative changes in the cervical spine; moderate narrowing of the neural foramina on the left at C3-4.  The reported x-ray findings also revealed mild narrowing at C6-7 and a small soft tissue calcification posterior to C6.  After returning from the x-ray and a physical examination, the assessment was musculoskeletal strain cervical spine and right shoulder.  The impression of a September 1996 cervical spine x-ray was mild degenerative disc change, C5-6; nuchal ligament calcification; mild loss of cervical lordosis due to muscle spasm or positioning.

In November 1996 a VA orthopedic consultation request was placed for reported neck pain and right shoulder, arm, and hand numbness after the July 1996 fall playing football.  A December 1996 physical therapy discharge note indicates that the Veteran attended 13 physical therapy sessions and reported he was "pretty much pain free."  The therapist indicated that all goals were met and the Veteran was discharged from physical therapy.

An August 1998 physical medicine and rehabilitation consultation note reflects the Veteran's report of hurting his neck while playing football in 1996 and being paralyzed for a few minutes after he fell.  He stated that he had neck pain that improved with therapy.  He indentified his current complaint as right shoulder and mid-back pain, numbness in his right arm and hand, and tingling in his right thigh.  An August 1998 VA psychiatry note indicates that the Veteran was currently hospitalized for drug rehabilitation in Building 46 and he reported numbness in his right arm and leg and a history of memory lapses for a few minutes at a time and headaches.  He also reported a history of injury of his neck in 1996.  He was referred for a neurological consultation.  

During an August 1998 VA neurological consultation, the Veteran reported a history of low back pain and a spinal cord contusion on July 4, 1996.  The impression was right sided hemisensory disturbance, no spinal cord symptomatology.  The impression of an August 1998 cervical spine MRI was as follows: alignment of spine is normal; cervical vertebrae are normal in height; central disc herniation demonstrated at C3-C4 with mild degree of cord compression; rest of spine shows no evidence of disc herniation or spinal stenosis; spinal cord appears normal; there is no evidence of cord atrophy.  In an August 1998 neurology follow-up note, the MRI of the brain was reported as normal and the Veteran indicated that his right sided hemisensory disturbance had completely resolved.  The assessment was right hemisensory disturbance, resolved, unclear etiology; doubt C3-4 herniated disc explains symptomatology; no clinical signs of cord compression.

The Veteran submitted private treatment records dated in May 2007 in support of his claim.  In an initial neurology note, the Veteran had reported a pressure sensation on the left parietal area since the last few years.  The impression was encephalopathy and multiple diagnostic tests were ordered.  The impression of a May 2007 cervical spine MRI was (1) abnormal signal in the left side of the spinal cord at the C4 vertebral body level could be demyelination versus ischemic myelomalacia/gliosis; no abnormal enhancement here; moderate-severe central spinal stenosis at C3-4 related to broad based disc protrusion/herniation, and (2) less severe central spinal stenosis at C4-5 and C5-6; no other areas of abnormal spinal cord signal intensity; no abnormal intradural enhancement.

In August 2007 he presented for a VA neurological consultation with complaints of neck pain.  He indicated that in 1996 he was playing football, tripped, and fell on the top of his head.  He reported losing consciousness for a few minutes and being paralyzed for a few minutes once he regained consciousness.  He stated that the pain was initially medial at the base of the neck and for the past two to three years it had been radiating down the spine to the mid-back.  The assessment was chronic and worsening pain in the neck and headaches, decline in vision, polysubstance use; localized symptoms to cervical roots, plexus, segmental spinal cord compression, or carpal tunnel syndrome.  In a September 2007 addendum, the neurologist suspected posttraumatic myelopathy, rule out superimposed carpal tunnel syndrome. 

A VA neurosurgeon provided a medical opinion regarding the Veteran's claimed disability in April 2009.  First, the surgeon stated that the Veteran had chronic neck pain because records revealed he had complained of neck pain dating back to 1996.  Second, the surgeon opined that the condition had less than a 50 percent probability that it was caused by or became worse as a result of the VA medical or surgical treatment, VA training, or VA examination at North Chicago VAMC.  Finally, the surgeon opined that the additional disability of chronic neck pain did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the attending VA personnel per documentation from 1996.  The surgeon added that "the additional disability was the result of an event that could not reasonably have been foreseen or anticipated by a competent and prudent health care provider/trainer/examiner (fall while playing football)."

In rendering a medical opinion, in light of all of the evidence of record, including any additional information furnished by North Chicago VAMC, the VA neurosurgeon should compare the Veteran's cervical spine immediately before the beginning of his substance abuse treatment beginning in May 1996 and before the July 4, 1996 football injury to his cervical spine after the injury and after such care, treatment, or examination for that injury stopped.  

The neurosurgeon should also provide a medical opinion as to whether there was carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part in furnishing hospital care to the Veteran in view of the recreational activities, and specifically the July 4, 1996 touch football game, provided during the course of substance abuse treatment.  The opinion provided should include an explanation concerning the degree of care that would be expected of a reasonable health care provider in this case and address the Veteran's statements alleging that there was negligence in (1) allowing him to participate in recreational activities during substance abuse treatment, (2) in not advising him to wear shoes other than the sandals he was wearing, and (3) in failing to provide advice or warnings about participating in the July 4, 1996 football game other than prohibiting tackling. 

The examiner is also requested to offer an opinion regarding whether the Veteran has an additional disability caused by an event not reasonably foreseeable.  To determine whether an event was reasonably foreseeable, there must be a consideration of what a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In other words, discuss whether it is reasonably foreseeable that a person, such as a substance abuse treatment patient, would trip and fall while playing touch football as part of a recreational activity associated with a substance abuse treatment program, and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed.  

Finally, the neurosurgeon should also address the Veteran's statements alleging that the North Chicago VAMC was negligent in failing to apprise him "of the full ramifications of his accident" or the extent of any additional disability sustained during the July 4, 1996 touch football game.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the North Chicago VAMC dated from May 1996 to the present, including any (1) discharge summary related to the substance abuse treatment received from May to July 1996, (2) all physical therapy records dated in November and December 1996, and (3) any VA treatment records dated in May 1996 or earlier that reflect referral to the substance abuse program that began in May 1996 and that reflect physical examination of the cervical spine.

2.  After the above development has been completed to the extent possible, the AMC/RO should contact the North Chicago VAMC via the appropriate officials to determine the following:
a) What was the nature of the services rendered at the substance abuse program on the addiction recovery unit or on "B11" at the North Chicago VAMC in July 1996?
b) Describe the extent to which recreational activities or recreational therapy activities were part of the substance abuse treatment program.
c) What was the degree of VA control over patient freedom on the addiction recovery unit where the Veteran was hospitalized in July 1996?  Were patients free not to participate in recreational activities associated with the addiction recovery program?
d) What were the general mental and physical conditions of the addiction recovery patients?  Was a physical examination required or generally performed prior to participation in recreational therapy activities?
e) What was the foreseeability of potential harm to addiction recovery patients participating in recreational activities associated with the addiction recovery program?

The AMC/RO should address these questions in a memorandum to the Veteran's claims file.

3.  Obtain a medical opinion by a VA neurosurgeon.  The entire claims file should be reviewed.  In light of all of the evidence of record, including any additional information furnished by North Chicago VAMC pursuant to paragraphs (1) and (2) above, as pertains to the Veteran's July 4, 1996 injury during a touch football game, the examiner should opine as to the following:
a) Compared to the Veteran's cervical spine immediately before the beginning of his substance abuse treatment beginning in May 1996 and before the July 4, 1996 touch football injury, does the Veteran have an additional cervical spine disability? 
b) Was there carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part in furnishing hospital care to the Veteran in view of the recreational activities, and specifically the July 4, 1996 touch football game, provided during the course of substance abuse treatment?  Please describe the degree of care that would be expected of a reasonable health care provider in providing recreational activities to substance abuse treatment patients.  In rendering the opinion, please discuss the Veteran's statements alleging that there was negligence in (1) allowing him to participate in recreational activities during substance abuse treatment, (2) in not advising him to wear shoes other than the sandals he was wearing, and (3) in failing to provide advice or warnings about participating in the July 4, 1996 football game other than prohibiting tackling.
c) Discuss whether it is reasonably foreseeable that a person, such as a substance abuse treatment patient, would trip and fall while playing touch football as part of a recreational activity associated with a substance abuse treatment program, and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed.
d) Did VA timely diagnose and properly treat the injury sustained during the July 4, 1996 touch football game?

Please provide a medical analysis and rationale for all opinions expressed.

4.  The AMC/RO should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AMC/RO should return the case to the examiner for completion of the inquiry. 

5.  The AMC/RO should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



